                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOBBIE ALLEN WOODS,                              Case No. 19-cv-01350-JCS
                                                       Plaintiff,
                                   8
                                                                                          ORDER TAKING MOTION TO
                                                 v.                                       DISMISS UNDER SUBMISSION AND
                                   9
                                                                                          CONTINUING CASE MANAGEMENT
                                  10     CITY OF HAYWARD, et al.,                         CONFERENCE
                                                       Defendants.                        Re: Dkt. No. 14
                                  11

                                  12          The Court finds the pending motion to dismiss (dkt. 14) suitable for resolution without oral
Northern District of California
 United States District Court




                                  13   argument and VACATES the hearing set for August 30, 2019. The motion is taken under

                                  14   submission, and the Court will issue an order resolving the motion in due course. The case

                                  15   management conference set for August 30, 2019 is CONTINUED to November 8, 2019 at 2:00

                                  16   PM.

                                  17          IT IS SO ORDERED.

                                  18   Dated: August 28, 2019

                                  19                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  20                                                  Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
